Exhibit 10.2

 

BIOSPHERE MEDICAL, INC.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made effective as of March 25,
2004, is entered into by BioSphere Medical, Inc., a Delaware corporation (the
“Company”), and Thomas M. Keenan (the “Employee”).

 

The Company desires to employ the Employee, and the Employee desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained in this Agreement and in that certain Executive Retention Agreement
dated March 25, 2004 between the Company and the Employee, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties to this Agreement, the parties agree as follows:

 

1. Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on March 25, 2004 (the “Commencement
Date”) and ending on March 25, 2005. The Employment Period shall be
automatically extended for additional periods of one year unless either party,
within the 60 day period prior to the expiration of the initial term or any
extension term, provides written notice to the other party that such extension
shall not occur (the “Non-Renewal Notice”) (such period, as it may be extended,
the “Employment Period”), unless sooner terminated in accordance with the
provisions of Section 4.

 

2. Title; Capacity. The Employee shall serve as Vice President, U.S. Sales and
Marketing. The Employee shall be based at the Company’s headquarters in
Rockland, Massachusetts. The Employee shall be subject to the supervision of,
and shall have such authority as is delegated to the Employee by, the Board of
Directors (the “Board”) or such officer of the Company as may be designated by
the Board.

 

The Employee hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board or its designee shall from time to time reasonably
assign to the Employee. The Employee agrees to devote his entire business time,
attention and energies to the business and interests of the Company during the
Employment Period. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company.

 

3. Compensation and Benefits.

 

3.1 Salary. The Company shall pay the Employee, in periodic installments in
accordance with the Company’s customary payroll practices, an annual base salary
of $175,898 for the one-year period commencing on the Commencement Date. Such
salary shall be subject to increases thereafter as may be determined from time
to time by the Board.



--------------------------------------------------------------------------------

3.2 Fringe Benefits. The Employee shall be entitled to participate in all bonus
and benefit programs that the Company establishes and makes available to its
employees, if any, to the extent that Employee’s position, tenure, salary, age,
health and other qualifications make him eligible to participate. The Employee
shall be entitled to three (3) weeks paid vacation per year, to be taken at such
times as may be approved by the Board or its designee.

 

3.3 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, in accordance with policies
and procedures, and subject to limitations, adopted by the Company from time to
time.

 

3.4 Withholding. All salary, bonus and other compensation payable to the
Employee shall be subject to applicable withholding taxes.

 

4. Termination of Employment Period. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

 

4.1 At the end of any year of the Employment Period in which either party shall
have delivered a Non-Renewal Notice;

 

4.2 At the election of the Company, for Cause (as defined below), immediately
upon written notice by the Company to the Employee, which notice shall identify
the Cause upon which the termination is based. For the purposes of this Section
4.2, “Cause” shall mean (a) the Employee’s willful and continued failure to
substantially perform his reasonable assigned duties (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Employee from the Board which specifically
identifies the manner in which the Board believes the Employee has not
substantially performed the Employee’s duties; or (b) the Employee’s willful
engagement in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Company.

 

For purposes of this Section 4.2, no act or failure to act by the Employee shall
be considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Employee’s action or omission was in the
best interests of the Company.

 

4.3 Upon the death or disability of the Employee. As used in this Agreement, the
term “disability” shall mean the Employee’s absence from full-time performance
of the Employee’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Employee or the Employee’s legal representative;

 

4.4 At the election of either party, upon not less than 60 days’ prior written
notice of termination.

 

- 2 -



--------------------------------------------------------------------------------

5. Effect of Termination.

 

5.1 Payments Upon Termination.

 

(a) In the event the Employee’s employment is terminated pursuant to Section 4.1
because the Employee has elected not to renew the Agreement or is terminated
pursuant to Section 4.2, Section 4.3 or by the Employee pursuant to Section 4.4,
the Company shall pay to the Employee the compensation and benefits otherwise
payable to him under Section 3 through the last day of his actual employment by
the Company.

 

(b) In the event the Employee’s employment is terminated pursuant to Section 4.1
because the Company has elected not to renew the Agreement, or is terminated by
the Company pursuant to Section 4.4, the Company shall pay to the Employee in a
lump-sum payment an amount equivalent to his annual salary as in effect on the
date of termination and the amount of the annual bonus paid to him for the
fiscal year immediately preceding the date of termination and continue to
provide to the Employee the other benefits owed to him under Section 3.2 (to the
extent such benefits can be provided to non-employees, or to the extent such
benefits cannot be provided to non-employees, then the cash equivalent thereof)
until the date 12 months after the date of termination. The payment to the
Employee of the amounts payable under this Section 5.1(b) (i) shall be
contingent upon the execution by the Employee of a release in a form reasonably
acceptable to the Company and (ii) shall constitute the sole remedy of the
Employee in the event of a termination of the Employee’s employment in the
circumstances set forth in this Section 5.1(b).

 

5.2 Survival. The provisions of Sections 5.1(b), 6 and 7 shall survive the
termination of this Agreement.

 

6. Non-Competition and Non-Solicitation.

 

6.1 Restricted Activities. While the Employee is employed by the Company and for
a period of one year after the termination or cessation of such employment for
any reason, the Employee will not directly or indirectly:

 

(a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business in the field of embolotherapy,
including but not limited to any business or enterprise that develops,
manufactures, markets, licenses, sells or provides any product or service in the
field of embolotherapy that competes with any product or service in the field of
embolotherapy developed, manufactured, marketed, licensed, sold or provided, or
planned to be developed, manufactured, marketed, licensed, sold or provided, by
the Company or any of its subsidiaries while the Employee was employed by the
Company; or

 

(b) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Employee to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as

 

- 3 -



--------------------------------------------------------------------------------

an independent contractor, or permit any organization directly or indirectly
controlled by the Employee to solicit for employment, hire or engage as an
independent contractor, any person who was employed by the Company at the time
of the termination or cessation of the Employee’s employment with the Company;
provided, that this clause (ii) shall not apply to the solicitation, hiring or
engagement of any individual whose employment with the Company has been
terminated for a period of six months or longer.

 

6.2 Extension. If the Employee violates the provisions of Section 6.1, the
Employee shall continue to be bound by the restrictions set forth in Section 6.1
until a period of one year has expired without any violation of such provisions.

 

6.3 Interpretation. If any restriction set forth in Section 6.1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

6.4 Equitable Remedies. The restrictions contained in this Section 6 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Section 6 is likely to cause the Company
substantial and irrevocable damage, which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 6 and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

 

7. Proprietary Information and Developments.

 

7.1 Proprietary Information.

 

(a) The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee or unless
required by law.

 

- 4 -



--------------------------------------------------------------------------------

(b) The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his duties for the
Company. All such materials or copies thereof and all tangible property of the
Company in the custody or possession of the Employee shall be delivered to the
Company, upon the earlier of (i) a request by the Company or (ii) termination of
his employment. After such delivery, the Employee shall not retain any such
materials or copies thereof or any such tangible property.

 

(c) The Employee agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his obligation to return materials and tangible property, set forth
in paragraph (b) above, also extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Employee.

 

7.2 Developments.

 

(a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by him or under his direction or jointly with
others during his employment by the Company, whether or not during normal
working hours or on the premises of the Company (all of which are collectively
referred to in this Agreement as “Developments”).

 

(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his right, title and interest in
and to all Developments and all related patents, patent applications, copyrights
and copyright applications. However, this paragraph (b) shall not apply to
Developments which do not relate to the business or research and development
conducted or planned to be conducted by the Company at the time such Development
is created, made, conceived or reduced to practice and which are made and
conceived by the Employee not during normal working hours, not on the Company’s
premises and not using the Company’s tools, devices, equipment or Proprietary
Information. The Employee understands that, to the extent this Agreement shall
be construed in accordance with the laws of any state which precludes a
requirement in an employee agreement to assign certain classes of inventions
made by an employee, this paragraph (b) shall be interpreted not to apply to any
invention which a court rules and/or the Company agrees falls within such
classes. The Employee also hereby waives all claims to moral rights in any
Developments.

 

(c) The Employee agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company

 

- 5 -



--------------------------------------------------------------------------------

may deem necessary or desirable in order to protect its rights and interests in
any Development. The Employee further agrees that if the Company is unable,
after reasonable effort, to secure the signature of the Employee on any such
papers, any executive officer of the Company shall be entitled to execute any
such papers as the agent and the attorney-in-fact of the Employee, and the
Employee hereby irrevocably designates and appoints each executive officer of
the Company as his agent and attorney-in-fact to execute any such papers on his
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Development, under
the conditions described in this sentence.

 

7.3 United States Government Obligations. The Employee acknowledges that the
Company from time to time may have agreements with other parties or with the
United States Government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work. The
Employee agrees to be bound by all such obligations and restrictions, which are
made known to the Employee, and to take all appropriate action necessary to
discharge the obligations of the Company under such agreements.

 

7.4 Equitable Remedies. The restrictions contained in this Section 7 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Section 7 is likely to cause the Company
substantial and irrevocable damage, which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 7 and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

 

8. Other Agreements. The Employee represents that his performance of all the
terms of this Agreement and the performance of his duties as an employee of the
Company do not and will not breach any agreement with any prior employer or
other party to which the Employee is a party (including without limitation any
nondisclosure or non-competition agreement).

 

9. Miscellaneous.

 

9.1 Notices. Any notices delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 9.1.

 

9.2 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

- 6 -



--------------------------------------------------------------------------------

9.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

 

9.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

 

9.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within Massachusetts), and the Company and
the Employee each consents to the jurisdiction of such a court. The Company and
the Employee each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

 

9.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Employee are personal and shall not be assigned by
him. Notwithstanding the foregoing, if the Company is merged with or into a
third party which is engaged in multiple lines of business, or if a third party
engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of Section 6.1(a), the term “Company” shall mean and
refer to the business of the Company as it existed immediately prior to such
event and as it subsequently develops and not to the third party’s other
businesses.

 

9.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

9.8 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

9.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

- 7 -



--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

BIOSPHERE MEDICAL, INC. By:   /s/    Paul A. Looney            

--------------------------------------------------------------------------------

   

Paul A. Looney

President and CEO

 

EMPLOYEE /s/    Thomas M. Keenan        

--------------------------------------------------------------------------------

THOMAS M. KEENAN

 

- 8 -